The opinion of the court was delivered by
The Chancellor.
James B. Graves was indicted, in the Essex Oyer and Terminer, at the term of'December, 1881, for the murder of Edward Soden. The indictment charged that the defendant did wilfully, feloniously and of his malice aforethought, kill and murder the deceased, and that the killing took place on the 20th day of December, 1881. At the trial the prisoner set up the defence of insanity. His counsel requested the court to charge the jury that under the indictinent the accused could not lawfully be convicted of murder of the first degree, and that if they had any doubt as to whether *357he was sane or insane at the time he committed the act of killing, they should resolve the doubt in favor of his insanity. The court refused to charge as requested on either point, and the legality of its action in that respect is brought into question under the writ of error.
The counsel of the plaintiff in error insists that inasmuch as the statute confines murder of the first degree to wilful, deliberate and premeditated killing, and killing in perpetrating or attempting to perpetrate certain crimes, and declares that all other kinds of murder shall be of the second degree, the indictment in question, which neither charges premeditation in the killing nor that it was done in the perpetration or attempting to commit any of the specified crimes, will not warrant a conviction of murder in the first degree, and that to convict the accused of murder of that degree under it was therefore to violate his constitutional rights “ to be informed of the nature and cause of the accusation,” and “ not to be held to answer for such a criminal offence unless on the presentment or indictment of a grand jury.”
The legislature, by the sixty-eighth section of the act for the punishment of crimes, (Rev., p. 239,) provides that all murder which shall be perpetrated by means of poison or lying in wait, or by any other kind of wilful, deliberate and premeditated killing, or which shall be committed in perpetrating or attempting to perpetrate certain specified crimes, shall be deemed murder of the first degree; and that all other kinds of murder shall be deemed murder of the second degree ; and that the jury before whom any person indicted for murder shall be tried shall, if they find such person guilty thereof, designate by their verdict whether it be murder of the first or second degree; and that if such person shall be convicted on confession in open court, the court shall proceed, by examination of • witnesses, to determine the degree of the crime, and give sentence accordingly. By the forty-fifth section of the Criminal Procedure act, (Rev.,p. 275,) it is provided that in any indictment for murder or manslaughter it shall not be necessary to set forth the manner in which or the *358means by which the death of the deceased was caused, but that it shall be sufficient in every.indictment for murder to charge that the defendant did wilfully, feloniously and of his malice aforethought, kill and murder the deceased.
The legislature, in declaring what shall constitute murder of the first degree and what murder of the second, created no new crimes, but merely made a distinction, with a view to a difference in the punishment, between the most heinous and the less aggravated grades of the crime of murder. That which was murder at the common law was, after the statute, still murder here, but the most flagitious species was designated as the highest degree and visited with the extreme penalty,, while all others were declared to- constitute a lower class and to be punishable accordingly. When the legislature, commendably simplifying the form of the indictment, provided that in charging the crime it should not be necessary to set forth the manner in which or the means whereby the death was caused, but that it should be sufficient to charge that the defendant wilfully, feloniously and of his malice aforethought, killed and murdered the deceased, it merely provided that in a charge of murder, a crime well understood and defined in the law, it should be enough to charge the chime in language sufficient to designate it. It also provided that if the jury should find the accused guilty of murder, they should by their verdict say whether it was murder of the first or second degree, and that if the conviction was on confession, the court should ascertain and fix the degree. The statute did not make murder of the. first degree a separate and distinct crime from murder of the second, but murder of each grade, after the passage of the statute, continued to be, as it had theretofore been, the crime of murder. The indictment in the statutory-form is for the crime of murder, without regard to the degree. Under such an indictment, the defendant is not only informed of the nature and cause of the accusation, but is apprised of what it is exactly. It is a charge of murder, and the cause the wilful and felonious killing, by him, of the deceased, of his malice aforethought. The offence for which he is called *359to answer is charged in the indictment. It is murder. According as he shall or shall not be proved to have committed the crime of murder, he will be convicted or acquitted ; and if convicted, according as it shall be proved that he committed it under circumstances which characterize the one degree or the other, so it will be found or adjudged with a view to his punishment, and he will be punished accordingly.
No right of the defendant was violated, nor any privilege of his disregarded or contravened by convicting him of murder of the first degree on an indictment which described the crime according to the statutory form.
Nor was there any error in the refusal of the court to charge as requested by the prisoner’s counsel on the subject of insanity. They had charged that the burden of proof'of the alleged insanity was on the accused; that the law presumes that every man is sane until the contrary be proved, and that therefore, when an accused sets up the defence of insanity, the burden of proof is upon him, and that to make effectual such a defence, the proof of the prisoner’s insanity must be satisfactory, and that the accused must overcome the legal presumption of sanity by a clear preponderance of proof and by the most satisfactory evidence. They were asked to charge t-hat if there was a reasonable doubt in the mind of the jury as to the sanity of the accused, they should resolve the doubt-in favor of his insanity. The plea of insanity is a defence, and the burden of proving it is on the accused. The law presumes or assumes that at the time of committing the act for which he is- tried he was sane, and the state is therefore not called upon to prove that he was so. If he sets up in his defence the plea of insanity, it is incumbent on him to establish it, and if he fails to do so the presumption or assumption of sanity still stands; for it has not been overcome or shown to be false. By the request to charge under consideration, the accused, in effect, asked the court to direct the jury to give him the benefit of the defence notwithstanding they should find that he had not proved it. It is manifest that if the burden of establishing the defence is upon the accused, the propo*360sition involved in that request cannot be maintained. That proposition is that though the accused may have failed to establish his insanity, yet, if he has succeeded in casting doubt on the subject, he is therefore,'and on that ground alone, entitled to the same benefit of the defence as if he had proved jt. If the burden of proving the defence is on the accused, as it undoubtedly is, it follows that he is not entitled to the benefit of the plea unless he establishes it. While, for obvious reasons, the defence of insanity is not disfavored by the law, yet in view of its peculiar character, and in order that it may not serve as a screen for guilt, it is regarded with jealousy, and in the interest of public justice, and in accordance with the sound dictates of a wise and necessary public policy, it is subjected to a close and careful scrutiny. The defence must be proved to the satisfaction of the jury, and it may be established by the preponderance of proof; in other words, it must be sustained by the evidence.
The judgment of the Supreme Court should be affirmed.
For affirmance — The Chancellor, Dixon, Reed, Soudder, Clement, Cole, Green, Kirk, Whitaker. 9.
For reversal — Mag-ie, Paterson. 2.